      Case 7:19-cv-00339 Document 16 Filed on 12/17/19 in TXSD Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,
Plaintiff                                   §
                                            §
vs.                                         §       CIVIL ACTION NO. 7:19-CV-00339
                                            §
117.543 ACRES OF LAND, MORE OR              §
LESS,                                       §
et al.                                      §




                             NOTICE OF APPEARANCE


       Please take notice that the undersigned counsel, Efrén C. Olivares, an attorney with the

Texas Civil Rights Project, appears as counsel for Defendant Jose Ramirez, Jr.

                                            Respectfully submitted,


                                             Efrén C. Olivares

                                            Efrén C. Olivares
                                            State Bar No. 24065844
                                            SDTX Bar No. 1015826
                                            1017 W. Hackberry Ave.
                                            Alamo, Texas 78516
                                            Tel: (956) 787-8171 ext. 121
                                            Fax (956) 787-6348
                                            ricky@texascivilrightsproject.org
     Case 7:19-cv-00339 Document 16 Filed on 12/17/19 in TXSD Page 2 of 2



                               CERTIFICATE OF SERVICE

        I, Efrén C. Olivares, certify that on December 17, 2019, I served the foregoing document
via the Court’s ECF/CMF electronic filing system, which will automatically serve a copy on all
counsel of record.

                                             Efrén C. Olivares
                                            Efrén C. Olivares
